Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Soligenix, Inc. We consent to the use in this Pre-Effective AmendmentNo. 1 to Form S-1 (Registration No. 333-167792) of our report dated March 31, 2010 relating to the consolidated financial statements of Soligenix, Inc. and Subsidiaries and to the reference to our firm under the heading “Experts” which is a part of this registration statement. /s/Amper, Politziner & Mattia, LLP Edison, New Jersey July 9, 2010
